United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.J., Appellant
and
U.S. POSTAL SERVICE, OKLAHOMA CITY
PROCESSING & DISTRIBUTION CENTER,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1400
Issued: September 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2014 appellant filed a timely appeal from the December 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.2
ISSUE
The issue is whether appellant established that injuries to both arms and elbows are
causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 10, 2013 OWCP decision and on appeal,
appellant submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP
at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that his elbow and wrist injuries are causally related to his
federal employment duties.
FACTUAL HISTORY
On October 2, 2013 appellant, then a 44-year-old mail handler, filed an occupational
disease claim alleging that on August 22, 2013 he first became aware of the sharp shooting pain
that moved from his elbows to his wrists and then to his hands. He also first realized that his
conditions were caused by pushing, pulling, lifting and extending his arms above his head at
work.
In a September 19, 2013 medical report, Dr. J. Arden Blough, an attending family
practitioner, obtained a history that appellant’s mail handler position required repetitive pushing
and pulling of mail weighing greater than 70 pounds. He stated that over time appellant
experienced shooting pain in his shoulders, elbows, hands and wrists for which he sought
medical treatment. Appellant presented with continued bilateral elbow, hand and wrist pain that
was exacerbated by his prolonged work-related duties of lifting, pushing and pulling.
Dr. Blough obtained a history of his medical, family, social and work background. He provided
findings on physical and x-ray examination. Dr. Blough diagnosed cumulative trauma resulting
in right and left arm and elbow cubital and carpal tunnel syndrome and lateral and medial
epicondylitis. Based on his evaluation interview and examination, he opined that appellant had
sustained an injury to his bilateral elbows, hands and wrists as the result of a disease resulting
from his cumulative work-related activities. Dr. Blough further opined that to a reasonable
degree of medical certainty that these injuries arose out of and were causally connected to the
above-described occupational trauma. He addressed appellant’s treatment plan and listed his
work restrictions which included lifting no more than 20 pounds and avoidance of temperature
extremes, high humidity, chemicals, solvents, sands, dust and noise. In a September 25, 2013
work limitation slip, Dr. Blough advised that appellant could not lift more than 30 pounds.
By letter dated October 10, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested additional medical evidence. OWCP also
requested that the employing establishment respond to appellant’s allegations and submit
evidence regarding his work duties.
In an October 31, 2013 letter, the employing establishment stated that it had no reason to
disagree with appellant’s allegations. It described his repetitive work duties.
In a December 10, 2013 decision, OWCP denied appellant’s occupational disease claim.
It found that the medical evidence was insufficient to establish that he sustained an injury or a
medical condition causally related to the accepted work event(s).
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
3

5 U.S.C. §§ 8101-8193.

2

States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6 Neither the fact that appellant’s
condition became apparent during a period of employment nor, his or her belief that the
condition was caused by his or her employment is sufficient to establish a causal relationship.7
ANALYSIS
OWCP accepted appellant’s factors of federal employment as a mail handler. It denied
his claim, however, on the grounds that the evidence failed to establish a causal relationship
between those activities and his diagnosed conditions. The Board finds that the medical
evidence of record is insufficient to establish that appellant developed bilateral arm, wrist and
hand conditions causally related to factors of his federal employment.
Dr. Blough’s September 19, 2013 report found that appellant had bilateral arm and elbow
cubital and carpal tunnel syndrome and lateral and medial epicondylitis. While he opined that
the diagnosed conditions were caused by appellant’s work duties, he failed to adequately explain
how the established employment factors caused or contributed to these conditions other than
offering a generalized opinion that such work duties caused the bilateral arm and elbow
conditions. As Dr. Blough failed to provide a sufficient explanation as to the mechanism of
injury, his general statement that appellant sustained a work-related injury is of limited probative
value.8 His September 25, 2013 work limitation slip did not provide any discussion of
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id. at 351-52.

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

S.W., Docket 08-2538 (issued May 21, 2009).

3

appellant’s work duties or provide a medical opinion on causal relationship. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value.9 The Board finds that Dr. Blough’s reports are insufficient to establish
appellant’s claim.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained bilateral arm and elbow conditions causally related to the
accepted employment factors. Appellant did not meet his burden of proof.
On appeal, appellant contended that his elbow and wrist injuries were causally related to
his federal employment duties. As discussed above, he did not submit sufficiently rationalized
medical evidence to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that injuries to both arms and
elbows are causally related to factors of his federal employment.

9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the December 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

